                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 NORTHERN DIVISION


 CASEY HAYES PERRY,

         Plaintiff,
                                                      Case No. 2:18-cv-76
 v.
                                                      HONORABLE PAUL L. MALONEY
 JON L. HALL,

         Defendant.
 ____________________________/


                                          JUDGMENT

        In accordance with the Order entered on this date:

        IT IS HEREBY ORDERED that Judgment is entered in favor of Defendant and against

Plaintiff.




Dated: March 19, 2020                                        /s/ Paul L. Maloney
                                                             Paul L. Maloney
                                                             United States District Judge
